Exhibit 1.01 Tesla Conflict Minerals Report * This report has been filed to comply with the reporting period for the year ended December 31, 2016. Tesla’s mission The goal of Tesla is to accelerate world’s transition to sustainable energy. Overview of Tesla We design, develop, manufacture, lease and sell high-performance fully electric vehicles, energy storage systems, and solar energy systems. Tesla’s Supply Chain Our products use thousands of purchased parts which we source globally from hundreds of suppliers. Tesla is committed to only sourcing responsibly produced materials. Tesla has a Human Rights and Conflict Minerals policy that outlines our expectations to all suppliers and partners that work with us.We strictly follow all U.S. and foreign law, and require our supply chain to do the same.All of our contracts require suppliers to adhere to our human rights policy and environmental and safety requirements. Tesla is committed to making working conditions in Tesla’s supply chain safe and humane, ensuring that workers are treated with respect and dignity, and that manufacturing processes are environmentally responsible.Tesla suppliers are required to provide evidence of the existence of policies that address these social, environmental, and sustainability issues as well as responsible sourcing. Our complex supply chain is a unique hybrid of the traditional automotive and high tech industries and encompasses suppliers from around the world.Many of our Tier 1 suppliers (i.e., direct suppliers) do not purchase all their raw materials directly and instead obtain them from downstream suppliers and sub-suppliers.Therefore, reliably determining the origin is a difficult task.
